BUFFINGTON, Circuit Judge.
This is another of the constantly recurring questions of whether machinery, etc., in the possession of a bankrupt was held by bailment or conditional sale. Necessarily each case turns on its particular facts and the instrument under which 'it is held and whether they constituted a bailment or a conditional sale.
Tho facts and a discussion of the, writing here involved are fully set forth in the opinion of the referee (1 F. Supp. 531), and by reference thereto we avoid needless repetition. The referee therein held there was no bailment. On certificate, the court below adopted tbe referee’s view. After due consideration had, we come to the same conclusion, and therefore limit ourselves to affirming the court’s decree.